Citation Nr: 1455041	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-11 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating higher than 60 percent from March 3, 2003 to November 30, 2005, and higher than 10 percent from December 1, 2005 to May 4, 2011, for Coronary Artery Disease (CAD).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 and earned, among other commendations, a Purple Heart Medal and Combat Infantryman Badge (CIB).  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted his claim of entitlement to service connection for CAD and assigned an initial 10 percent rating for this disability retroactively effective from April 2, 2007.  

In a September 2011 rating decision, the RO increased the disability rating to 60 percent, effective March 3, 2003, but decreased it back to 10 percent as of December 1, 2005.  The RO again increased the rating for this service-connected disability, this time to 100 percent, effective May 5, 2011, in another decision since issued in July 2013.  The Veteran has continued to appeal, requesting higher ratings for the times when he did not have this highest possible rating of 100 percent.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, for all time periods at issue, absent express indication otherwise, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).  Therefore, this appeal now concerns whether he was entitled to a rating higher than 60 percent from March 3, 2003 to November 30, 2005, and a rating higher than 10 percent from December 1, 2005 to May 4, 2011.  

The additional issue of entitlement to a temporary total (100 percent) convalescent rating following a March 2007 surgical procedure has been raised by the record on a May 2012 VA Form 9, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  From March 3, 2003 to November 30, 2005, the Veteran's service-connected CAD was manifested by left ventricular dysfunction with an ejection fraction of 48 percent, with no objective evidence of chronic congestive heart failure; a workload of 3 metabolic equivalents (METs) or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

2.  From December 1, 2005 to May 4, 2011, his service-connected CAD was manifested by a workload of greater than 7 to 10 METs, with no objective evidence of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or indication of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  


CONCLUSIONS OF LAW

1.  From March 3, 3003 to November 30, 2005, the criteria were not met for a rating higher than 60 percent for the CAD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code (DC) 7005 (2014).  

2.  From December 1, 2005 to May 4, 2011, the criteria were not met for a rating higher than 10 percent for the CAD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, DC 7005 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  

Here, the Veteran is challenging initial evaluations assigned following the granting of service connection for his CAD.  The Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  A March 2012 SOC adjudicated this downstream claim after the Veteran had expressed his timely disagreement with the initial rating assigned for his CAD.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his attorney has alleged 

any prejudice with regard to the content or timing of the notice, certainly not shown that any such error is outcome determinative of the claim.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA also has a duty to assist the Veteran with this initial-rating claim by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  Here, to satisfy this additional obligation, the Veteran's VA records, identified private treatment records, and records from the Social Security Administration (SSA) have been obtained and associated with the claims file for consideration.  

He was also provided VA compensation examinations that, collectively, contain a description of the history of this disability at issue, document and consider the relevant medical facts and principles, and record the relevant findings for evaluating his CAD in relation to the applicable rating criteria.  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran and his attorney have not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide the appeal of this claim.  They have been given ample opportunity to present evidence and argument in support of this claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this claim has been obtained and it is ripe for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).  

II.  The Merits of this Increased-Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's service-connected CAD is currently evaluated under 38 C.F.R. § 4.104, DC 7005.  Under DC 7005, a 10 percent rating is warranted when the CAD results in a workload of greater than 7 METs, but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication is required.  

A 30 percent rating is warranted when the CAD results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  


A 100 percent rating is warranted for chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

Regulations for diseases of the heart were amended effective October 6, 2006.  However, a review of the regulations both prior to and since that date reveals that the relevant provisions in DCs 7005-7007 remain unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From March 3, 2003 to November 30, 2005

With the sole focus on his heart disorder, the Veteran's service-connected CAD does not warrant a rating higher than 60 percent during this initial period at issue from March 3, 2003 to November 30, 2005.  


VA outpatient treatment records beginning in December 2002 note complaints of chest pain.  Specifically, in December 2002, the Veteran complained of chest pain lasting for five minutes.  He stated that it resolved after taking one nitroglycerin sublingual.  After physical examination testing, the Veteran was diagnosed with a history of CAD with a notation of taking beta-blockers and aspirin.  In January 2003, an adenosine myocardial perfusion single-photon emission computed tomographic testing was performed.  Results showed a normal heart size with no perfusion abnormalities.  The ejection fraction of the left ventricle was 48 percent.  Complaints of chest pain continued at a June 2005 VA outpatient treatment visit.  The June 2005 VA outpatient treatment note categorizes the chest pain as a class one.  The Veteran reported taking 81 milligrams of aspirin (ASA) daily for chest pain, and informed the physician that a stress test performed in March 2002 was within normal limits.  

Based upon the available medical evidence, the Veteran is not entitled to an initial rating in excess of 60 percent for his service-connected CAD from March 3, 2003 to November 30, 2005.  There is simply no evidence of chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  The pertinent evidence shows that the Veteran's ejection fraction of the left ventricle was 48 percent, which is indicative of the current 60 percent disability rating.  Therefore, a higher rating, or in this case, a 100 percent rating, is not warranted under DC 7005 for the Veteran's service-connected CAD.  

The preponderance of the evidence is against the Veteran's claim for an initial rating exceeding 60 percent from March 3, 3003 to November 30, 3005, for his CAD, so this portion of the claim must be denied.  See 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.  

From December 1, 2005 to May 4, 2011

The Board finds that a rating higher than 10 percent is not warranted for the Veteran's service-connected CAD during this succeeding period from December 1, 2005 to May 4, 2011.  

The Veteran was afforded a VA examination for his CAD in June 2007.  He complained of chest pain and tightness in the center of his chest with no radiation, but admitted that taking nitroglycerin helps with the pain and tightness.  He denied having nausea, vomiting, or diaphoresis, and only dizziness on one occasion.  He reported having no history of any palpitations or congestive heart failure.  Physical examination of the Veteran reflected a heart with regular rhythm.  The point of maximal impact (PMI) was not displaced and no S3/S3 or murmur was noted.  He was diagnosed with CAD.  

In February 2011, the Veteran underwent a second VA examination for his service-connected CAD.  He denied exertional chest pain, dizziness, and having episodes of syncope.  He admitted to being on a beta blocker and daily nitrate.  The Veteran reported taking sublingual nitroglycerin at times when he has exertional dyspnea or appreciable sweating, which is usually every two weeks.  Upon physical examination of the Veteran, the VA examiner noted a regular rhythm of the heart with reduced rate.  There were no murmurs, rubs, or gallops, and the PMI was nondisplaced.  The examiner noted that results from an April 2007 echocardiogram revealed a normal left ventricle with an ejection fraction of 55 percent.  The Veteran was diagnosed with ischemic heart disease, status post stent placement for single vessel coronary artery disease, with an intact ejection fraction and stable angina.  He estimated the Veteran's workload to be greater than 7-10 METs.  

VA outpatient treatment records reflect continuing complaints and treatment for the Veteran's service-connected CAD.  Results from a December 2005 VA echocardiogram showed a normal left ventricle with a visually estimated ejection fraction of 60 percent.  In March 2007, the Veteran underwent a cardiac catheterization, which revealed a 70 percent stenosis of the right coronary artery.  A right coronary artery percutaneous coronary intervention (PCI) was performed thereafter.  Prior to the procedure being performed, a preliminary cardiovascular catheterization report showed an estimated ejection fraction of 60 percent for the left ventriculogram.  The March 2007 VA outpatient treatment note specifically indicated that the Veteran had symptomatic CAD for approximately six months.  

In February 2008, the Veteran returned to his local VA outpatient treatment facility with no complaints of chest pain.  After physical examination testing, he was diagnosed with CAD and dyslipidemia.  The VA cardiologist recommended decreasing his dosage of aspirin from 325 milligrams to 81 milligrams daily.

In October 2008, an echocardiogram was performed, and results showed a normal right atrial size, normal left atrial size, and right ventricular dimension subjectively.  There was trace tricuspid regurgitation, trace mitral regurgitation, and normal mitral valve apparatus and valve excursion.  Pulmonary artery systolic pressure was approximately 20 millimeters of mercury (mmHg).  The aortic valve leaflets were sclerotic without stenosis, there was no aortic regurgitation, and no pericardial effusion present.  The left ventricular systolic function appeared normal, with a visually estimated ejection fraction of 60 percent.  

The Veteran also completed a stress myocardial scan at his local VA facility in November 2008.  The Veteran completed four minutes and fifty seconds of exercise, reaching a maximum heart rate of 148, which represented 92 percent of the maximal age predicted heart rate.  There were no reports of chest pain, and blood pressure response to exercise was normal.  Results reflected a normal heart size with no significant perfusion abnormalities.  The ejection fraction of the left ventricle was 59 percent.  He was assessed with no evidence of ischemia.  

In February 2011, the Veteran returned to his local VA treatment facility, reporting a noticeable increase in shortness of breath with activity, such as walking to the mailbox, and chest pain.  He denied having orthopnea, paroxysmal nocturnal dyspnea (PND), nausea, vomiting, diaphoresis, or dizziness.  He was assessed with atypical chest pain.  An echocardiogram conducted in February 2011 showed normal systolic function, normal wall motion, and an ejection fraction of greater than 60 percent.  In March 2011, the Veteran was diagnosed with acute congestive heart failure (CHF).  An echocardiogram performed in March 2011 reflected a normal right atrial size and a normal right ventricular size.  There was trace tricuspid regurgitation and no mitral regurgitation.  Estimated pulmonary artery systolic pressure was less than 20mmHg, and both mitral valve apparatus and valve excursion were normal.  The aortic valve was sclerotic with no restriction in motion, aortic regurgitation was not noted, and there was no pericardial effusion seen.  The left atrial appeared normal, as well as the left ventricle, with a visually estimated ejection fraction of greater than 60 percent.  A left heart catheterization and coronary angiography were performed in March 2011, and by April 2011, the Veteran's recent symptoms of congestive heart failure were relieved with the prescribed medication Lasix.  

In support of his claim, the Veteran submitted an April 2011 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ) completed by a VA nurse practitioner.  The nurse practitioner noted diagnoses of CAD, congestive heart failure, and an old myocardial infarction.  She indicated that the congestive heart failure was not chronic but "newly diagnosed," with the most recent episode being in February 2011.  She stated that a diagnostic exercise test had not been recently conducted, but estimated the Veteran's workload to be greater than 3-5 METs.  Based on diagnostic testing from March 2011, she reported the left ventricular ejection fraction to be greater than 60 percent.  

Based on the available medical evidence, the Veteran is not entitled to a rating exceeding 10 percent for his service-connected CAD from December 1, 2005 to May 4, 2011.  There simply is no evidence of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or x-ray.  The only evidence that contained METs workload information is the February 2011 VA examination report.  As stated, the VA examiner estimated that the Veteran had a workload of greater than 7 to 10 METs, which is commensurate with the existing 10 percent rating for this period at issue.  The Board recognizes his diagnosis of congestive heart failure in March 2011; however, in order to warrant a higher or 60 percent disability rating, the evidence must show more than one episode of acute congestive heart failure in the past year.  The medical evidence shows that, by April 2011, his symptoms of congestive heart failure were relieved with prescribed medication, and there was no other instance of congestive heart failure from December 1, 2005 to May 4, 2011.  Therefore, a higher rating is not warranted under DC 7005 for his service-connected CAD.  

The Board also acknowledges the April 2011 DBQ noting a workload of greater than 3-5 METs, which would support a higher disability rating.  But this finding is not consistent with the other medical evidence of record.  As noted by the VA nurse practitioner and mentioned above, the left ventricular ejection fraction in March 2011 was reported as being greater than 60 percent.  Furthermore, just two months prior to the April 2011 DBQ, a February 2011 VA examiner estimated the Veteran's workload to be greater than 7-10 METs.  The nurse practitioner also stated that the Veteran was recently diagnosed with congestive heart failure in 2010 with the most recent episode in February 2011, but VA outpatient treatment records show the first signs of acute congestive heart failure being in March 2011, with it being resolved with prescribed medication by April 2011.  She also diagnosed him with an "old" myocardial infarction in 2007, and again, there is no evidence of such diagnosis in the VA treatment records.  As such, the Board finds that the April 2011 DBQ does not support a higher disability rating for the Veteran's service-connected CAD.  

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim for a rating higher than 10 percent from December 1, 2005 to May 4, 2011, so this portion of the claim must be denied as well.  See 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.  

Extra-schedular Consideration

In adjudicating this claim for higher ratings for the Veteran's service-connected CAD, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to VA regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

According to the holding Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Board is precluded from assigning an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Keep in mind that, to comply with the holding in Fenderson, the rating for the Veteran's service-connected CAD has been "staged" (higher and lower) to appropriately compensate him for the changes in its severity.  But a comparison between the level of severity and symptomatology of his CAD with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology.  This disability does not result in any impairment or symptoms falling so far outside the purview of the Rating Schedule as to render it inadequate to properly evaluate this disability.  Consequently, referral of this claim for 
extra-schedular consideration is unwarranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  


ORDER

A rating higher than 60 percent for the CAD from March 3, 2003 to November 30, 2005, is denied.  

A rating higher than 10 percent for the CAD from December 1, 2005 to May 4, 2011, also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


